Citation Nr: 1106952	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  06-37 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility for Department of Veterans Affairs improved 
pension benefits.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Appellant had active service from August 1974 to September 
1974.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Waco, Texas, 
Regional Office (RO) which determined that the Appellant did not 
meet the basic eligibility requirements for Department of 
Veterans Affairs (VA) improved pension benefits.  In October 
2009, the Appellant was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
Appellant if further action is required on his part.  


REMAND

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable decision on a claim for 
VA benefits.  In reviewing the record, the Board observes that 
the Appellant has not been provided a VCAA notice which addresses 
the issue of basic eligibility for VA improved pension benefits.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the regulations which empowered the 
Board to issue written notification of the VCAA to appellants.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  

The Appellant asserts that he would have met the basic 
eligibility requirements for VA improved pension but for having 
been erroneously discharged from active service for medical 
reasons.  He advances that:

I was unable to complete basic training and 
was discharged because I was diagnosed with 
asthma.  This was a mis-diagnosis.  I have 
and did have bronchitis.  Bronchitis has 
troubled me all of my adult life starting 
in basic training.  

The Appellant's statement can be reasonably construed as an 
informal application to reopen his claim of entitlement to 
service connection for bronchitis.  The Board finds that the 
issue of whether new and material evidence has been received to 
reopen the Appellant's claim of entitlement to service connection 
for bronchitis is inextricably intertwined with the certified 
issue of basic eligibility for VA improved pension benefits given 
that VA improved pension benefits may be award to Veterans with 
less than 90 days of active military service where the Veteran 
was discharged from military service during a period of war 
because of a service-connected disability.  38 C.F.R. 
§ 3.3(a)(3)(ii) (2010); Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The fact that an issue is inextricably intertwined does 
not establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are outstanding 
matters that must be addressed by the RO in the first instance. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2010) are fully met.  

2.  Then adjudicate the issue of whether 
new and material evidence has been received 
to reopen the Appellant's claim of 
entitlement to service connection for 
bronchitis.  The Appellant and his 
accredited representative should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal unless 
there is a notice of disagreement and a 
substantive appeal as to the issue.  

3.  Then readjudicate the Appellant's basic 
eligibility for VA improved pension 
benefits.  If the benefits sought on appeal 
remains denied, the Appellant should be 
issued a supplemental statement of the case 
(SSOC) which addresses all relevant actions 
taken on the Appellant's claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Appellant should be given the 
opportunity to respond to the SSOC before 
the case is returned to the Board.  

The Appellant is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03. 



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

